

116 HR 2560 IH: Putting First Responders First Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2560IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Norman (for himself, Mr. Meadows, Mr. Fitzpatrick, Mr. Ruppersberger, Ms. Sherrill, Ms. Stefanik, Mr. Cole, and Mr. Gianforte) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude certain disability-related first responder
			 retirement payments from gross income.
	
 1.Short titleThis Act may be cited as the Putting First Responders First Act. 2.Exclusion of certain disability-related first responder retirement payments (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139B the following new section:
				
					139C.Certain disability-related first responder retirement payments
 (a)In generalIn the case of an individual who receives qualified first responder retirement payments for any taxable year, gross income shall not include so much of such payments as do not exceed the annualized excludable disability amount with respect to such individual.
 (b)Qualified first responder retirement paymentsFor purposes of this section, the term qualified first responder retirement payments means, with respect to any taxable year, any pension or annuity which but for this section would be includible in gross income for such taxable year and which is received—
 (1)from a plan described in clause (iii), (iv), (v), or (vi) of section 402(c)(8)(B), and (2)in connection with such individual’s qualified first responder service.
 (c)Annualized excludable disability amountFor purposes of this section— (1)In generalThe term annualized excludable disability amount means, with respect to any individual, the service-connected excludable disability amounts which are properly attributable to the 12-month period immediately preceding the date on which such individual attains retirement age.
 (2)Service-connected excludable disability amountThe term service-connected excludable disability amount means periodic payments received by an individual which— (A)are not includible in such individual’s gross income under section 104(a)(1),
 (B)are received in connection with such individual’s qualified first responder service, and (C)terminate when such individual attains retirement age.
 (3)Special rule for partial-year paymentsIn the case of an individual who only receives service-connected excludable disability amounts properly attributable to a portion of the 12-month period described in paragraph (1), such paragraph shall be applied by multiplying such amounts by the ratio of 365 to the number of days in such period to which such amounts were properly attributable.
 (d)Qualified first responder serviceFor purposes of this section, the term qualified first responder service means service as a law enforcement officer, firefighter, paramedic, or emergency medical technician..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 is amended by inserting after the item relating to section 139B the following new item:
				
					
						Sec. 139C. Certain disability-related first responder retirement payments..
 (c)Effective dateThe amendments made by this section shall apply to amounts received with respect to taxable years beginning after the date of the enactment of this Act.
			